Appleton, J.
When a purchase of goods is effected by means of false and fraudulent representations on the part of the buyer, the seller may treat the sale, though on credit, as void, and maintain trover or replevin for the goods sold. Ayers v. Hewett, 19 Maine, 281. No demand in such ease is necessary, as the original taking, being with a, fraudulent design, is tortious. Bussing v. Rice, 2 Cush. 48.
From the testimony of Tozier, which is uncontradicted, it *581appears that Wentworth represented himself as solvent, and as owning personal and real estate, free from incumbrances, sufficient to meet all his liabilities, and that the sale was made upon the strength of his representations, which are admitted to have been false. Before the goods reached their place of destination, they were sold by Wentworth in fraud of his creditors. They were likewise attached by the defendant, a deputy sheriff, having various writs on demands originating prior to their purchase.
It is true, Wentworth had previously made other purchases of the plaintiffs, at which times no representations were made. But it does not therefore follow that the representations alleged to be made were not made; nor that the goods were not sold on their faith. There is nothing that would justify us in regarding the testimony of the plaintiffs’ witness as perjurious, and if he bo believed, the action is maintainable.
A part of the goods in dispute were replevied in the county of Waldo and a part in this county, by virtue of the same process. The law is well settled that replevin must be brought in the county where the original taking was or where the chattel is detained. Pease v. Simpson, 3 Fairf. 261. The general issue was pleaded. No plea in abatement was filed. The replevying in this county was rightful. As to the goods taken in Waldo, the defendant shows no right. The plaintiffs do show a title to them. The defendant, to entitle himself to a return, must show property in himself or in the debtor as whoso property they were attached. This he fails to do, and must be defaulted. Ingraham v. Martin, 15 Maine, 373; Wheeler v. Train, 4 Pick. 168; Simpson v. McFarland, 18 Pick. 427; Pierce v. Van-Dyke, 6 Hill, 613.

Defendant defaulted.